Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, submitted on 07/06/2022, have been fully considered but are moot in view of new ground(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-11, 13, 15-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kang et al. (US 20150271802).

Regarding claim 1, Kang discloses a method of operating a communication device in a wireless communication network, the method comprising:
receiving a control information message including at least one first indication (receiving Channel State Information (CSI) from a UE, determining a transport block size (TBS) based on a TBS table including indices corresponding to a 256QAM modulation scheme and a number of allocable PRB pairs; [0119]);
determining a minimum number of allocation units, Lmin, based on the at least one first indication; determining a maximum number of allocation units, Lmax, based on the at least one first indication; determining a code block size based on at least one of the Lmin and the Lmax (Table 5 below shows a smallest K K.sub.MIN, a smallest TBS TBS.sub.MIN, and the maximum TBS TBS.sub.MAX of each code block number C when a TB is segmented into code blocks using one a block size using the code block segmentation described above and when the highest K is 6144. As shown in Table 5, a range of transport block sizes available for each code block number C is configured to overlap with other. Therefore, when a TBS (corresponding C=i) is in between TBS.sub.MIN,i and TBS.sub.MAX,i, a TB is segmented to i code blocks through code block segmentation using a block size K between K.sub.MIN,i and 6144 bits; [0117]); and 
communicating utilising data signaling based on the determined code block size (Fig. 5,  When C is not 1, r has 0, . . . , and C-1, an r.sup.th code block bit stream may be expressed as c.sub.r0, c.sub.r1, c.sub.r2, c.sub.r3, . . . , c.sub.r(K.sub.r-1); [0089]).

Regarding claim 2, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 3, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 4, the claim is interpreted and rejected for the reasons cited in claim 1.

Regarding claim 5, Kang discloses wherein the code block size is mapped to an integer number NC of allocation units, wherein NC is larger than 1 (Tables 2-5).

Regarding claim 6, Kang discloses wherein the at least first indication is at least one of implicitly carried by the control information message and explicitly included in the control information message (receiver 1830 may receive CSI from a UE. In addition, the receiver 1830 may receive, from the UE, uplink control information, downlink data, a message, through a corresponding channel. The base station 1810 determines a TBS value based on a TBS table including indices for supporting the 256 QAM modulation scheme and the number of allocable PRB pairs. In addition, the controller 1810 controls the general operations of the base station in association with each embodiment, when a TBS value for supporting 256QAM is determined and when a Rank 1 TBS associated with an MCS corresponding to 256 QAM is set; [0245-0246]).

Regarding claim 7, Kang discloses wherein the at least first indication at least one of comprises a Modulation and Coding Scheme (MCS) indication and indicates a MCS (BS identifies the CQI received from the UE, and determines the amount of resources to be allocated to the UE and an MCS to be used for transmission to the UE based on the identified CQI; [0073]).

Regarding claim 8, Kang discloses wherein the code block size is based on a modulation and coding scheme (MCS) used for the data signaling (base station 1000 selects a TBS index corresponding to the above described MCS index, from the TBS table. Subsequently, the base station 1000 determines the TBS based on the number of PRB pairs and the selected TBS index; [0123].
Table 5 below shows a smallest K K.sub.MIN, a smallest TBS TBS.sub.MIN, and the maximum TBS TBS.sub.MAX of each code block number C when a TB is segmented into code blocks using one a block size using the code block segmentation described above and when the highest K is 6144; [0117]).

Regarding claim 10, Kang discloses wherein the at least first indication comprises at least one of a modulation and coding scheme (MCS) indication, a signaling characteristic of the control information message, an explicit code block size indication (BS identifies the CQI received from the UE, and determines the amount of resources to be allocated to the UE and an MCS to be used for transmission to the UE based on the identified CQI; [0073]).

Regarding claim 11, Kang discloses wherein the data signaling comprises at least one code block (encoding a data channel using a TBS will be described with reference to FIG. 5. Herein, the channel encoding method of FIG. 5 uses the TBS that is set according to at least one embodiment as described above. At first, when a TBS is set, a base station segments a single medium access control protocol data unit (MAC PDU) based on the TBS or generates a Transport Block (TB) by aggregating a plurality of MAC PDUs based on the TBS. FIG. 5, a TB CRC is generated using the TB because inputting into a channel encoder. The generated CRC has a size of 24 bits. Then, the generated TB CRC is attached to a bit stream of the TB. If the total size of the TB and the TB CRC is greater than 6144 bits, code block segmentation is executed. As described, the TB CRC has a size of 24 bits. In the code block segmentation, a Code Block (CB) CRC is added to each code block. Such a CB CRC has a size of 24 bits. The size of the code block including the CB CRC is not greater than 6144 bits. Each code block is encoded into a turbo code; [0078-0079]).

Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 1.

Regarding claim 15, Kang discloses wherein the code block size is mapped to an integer number NC of allocation units, wherein NC is larger than 1 (Tables 2-5).

Regarding claim 16, Kang discloses wherein the at least first indication is at least one of implicitly carried by the control information message and explicitly included in the control information message (receiver 1830 may receive CSI from a UE. In addition, the receiver 1830 may receive, from the UE, uplink control information, downlink data, a message, through a corresponding channel. The base station 1810 determines a TBS value based on a TBS table including indices for supporting the 256 QAM modulation scheme and the number of allocable PRB pairs. In addition, the controller 1810 controls the general operations of the base station in association with each embodiment, when a TBS value for supporting 256QAM is determined and when a Rank 1 TBS associated with an MCS corresponding to 256 QAM is set; [0245-0246]).

Regarding claim 17, Kang discloses wherein the at least first indication at least one of comprises a Modulation and Coding Scheme (MCS) indication and indicates a MCS (BS identifies the CQI received from the UE, and determines the amount of resources to be allocated to the UE and an MCS to be used for transmission to the UE based on the identified CQI; [0073]).

Regarding claim 18, Kang discloses wherein the code block size is based on a modulation and coding scheme (MCS) used for the data signaling (base station 1000 selects a TBS index corresponding to the above described MCS index, from the TBS table. Subsequently, the base station 1000 determines the TBS based on the number of PRB pairs and the selected TBS index; [0123].
Table 5 below shows a smallest K K.sub.MIN, a smallest TBS TBS.sub.MIN, and the maximum TBS TBS.sub.MAX of each code block number C when a TB is segmented into code blocks using one a block size using the code block segmentation described above and when the highest K is 6144; [0117]).


Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 10.
Regarding claim 21, the claim is interpreted and rejected for the reasons cited in claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Sagae et al. (US 20130229958).

Regarding claim 9, Kang does not expressly disclose wherein the code block size is lower for a higher modulation and coding scheme (MCS) than for a lower MCS.
In an analogous art, Sagae discloses wherein the code block size is lower for a higher modulation and coding scheme (MCS) than for a lower MCS (Depending on the MCS level, the size of the code block may be several symbols, one symbol, or plural subcarriers in one symbol. In general, for a MCS level for a low throughput, the size of the code block is several symbols. In contrast, for a MCS level for a high throughput, the size of the code block is, for example, an amount corresponding to a single OFDM symbol; [0007]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Sagae in the System of Kang in order to obviate the issues of assigning only a low MCS level in spite of an environment in which a high MCS level can be utilized (Sagae; [0015]).

Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 9.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Banerjea et al. (US 20170303275).

Regarding claim 12, Kang does not expressly disclose wherein the data signaling corresponds to data signaling with unspecified duration.
In an analogous art, Banerjea discloses wherein the data signaling corresponds to data signaling with unspecified duration (trigger frame 610 may solicit UL data transmissions from the stations STA1-STA4 to commence at an unspecified interframe spacing (xIFS) duration after reception of the trigger frame; [0007]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Banerjea in the System of Kang in order to allows a trigger frame to indicate that the wireless station is to dwell on each of the unique resource units for less than a certain duration (Banerjea; [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Myung et al. (US 20170187489), “APPARATUS AND METHOD FOR ENCODING AND DECODING CHANNEL IN COMMUNICATION OR BROADCASTING SYSTEM.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413